DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 1-44, 49, and 53-57 have been cancelled.  
Claims 45-48, 50-52, and 58-60 are pending and under examination

2.	All rejections/objections pertaining to claims 54-57 are moot because the claims were cancelled with the reply filed on 10/25/2021.

Specification
3.	The claim listing is objected to because claim 52 is improperly identified as “currently amended”.  The appropriate identifier for claim 52 is “previously presented”.

Claim Objections
4.	Claim 52 is objected to because of it misses the period after the term “injury” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112, 1st paragraph – new matter
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 51 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  37 CFR 1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application".  
Specifically, the recitation of administration “at least 1 h after the acute kidney injury” in claim 51 is considered new matter.  The specification does not support this limitation, as it only provides support for administration at exactly 1 h after the acute kidney injury.  
MPEP 2163.06 notes "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should .

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 45-48, 50-52, and 58-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sutton et al. (Kidney Int., 2002, 62: 1539-1549), in view of each Mason et al. (Kidney Int., 1987, 31: 65-71), Maruyama et al. (Human Gene Therapy, 2002, 13: 455-468), Raininko et al. (Acta Radiologica, 1990, 31, 3: 309-314), and Krawczeski et al. (Journal of the American College of Cardiology, 2011, 58: 2301-2309), as evidenced by Mayo Clinic Definition.
claim 45, 59, and 60) is characterized by diminished blood flow due to trapping of red blood cells (RBCs) and leukocytes in the peritubular capillaries leading to cell death.  Sutton et al. teach that diminishing trapping improves kidney morphology and function.  Sutton et al. teach that the extension phase is the most likely phase for therapeutic intervention and that the extension phase begins at about 0.5 day post-ischemia and ends at about 2.5 days post-ischemia.  Sutton et al. teach that the extension phase offers a short window of therapeutic opportunity (Abstract; paragraph bridging p. 1540 and 1541; p. 1541, Fig. 1; p. 1542, column 1, first full paragraph and column 2, first full paragraph; p. 1544, column 2, first full paragraph).  As evidenced by Mayo Clinic Definition, ARF is the same as acute kidney injury (AKI).
	Sutton et al. do not specifically teach diminishing RBCs and leukocytes trapping via a single hydrodynamic administration of isotonic saline into the left renal vein (claims 45, 59, and 60).  However, doing so is suggested by the prior art.  For example, Mason et al. teach that vascular obstruction contributes to the functional defect which follows ischemia.  Mason et al. teach that vascular obstruction in AKI is induced by RBC aggregation and that RBC aggregates could be dispersed by suddenly increasing intravascular pressure following ischemia.  Mason et al. teach that reversing or preventing vascular obstruction restores renal perfusion and function and thus, prevents renal failure (see Abstract; p. 69, column 1, first full paragraph; p. 70, paragraph bridging columns 1 and 2).  Raininko et al. teach that RBC aggregates could be dispersed by injecting isotonic saline or heparin in isotonic saline (claim 47) (Abstract; p. 311).  Maruyama et al. teach that a single hydrodynamic administration of fluid into claims 45, 46, 48, 50, 59, and 60) (see Abstract; p. 456, column 2; p. 465-466; p. 458, column 1, first full paragraph; paragraph bridging p. 458 and 459).  Based on these combined teachings, one of skill in the art would have reasonably concluded that a single retrograde hydrodynamic administration of isotonic saline or heparin in isotonic saline to a human patient affected by ischemic AKI within the extension phase as suggested by Sutton et al. would result in therapy via the removal of the trapped cells.  Since Mason et al. teach that heparin has no effect on vascular obstruction and renal function (see Abstract; p. 67, column 1, first paragraph; p. 69, column 1, first full paragraph), one of skill in the art would have found obvious to use the method of Maruyama et al. to hydrodynamically administer a fluid consisting of isotonic saline during the extension phase to achieve the predictable result of treating ischemic AKI in the patient affected by ischemic AKI.  
	Furthermore, Krawczeski et al. teach that ischemic AKI has four phases: initiation, extension, maintenance, and recovery; the initial ischemic insult occurs in the initiation phase and reperfusion triggers the extension phase.  Krawczeski et al. teach that the extension phase presents a window of opportunity for early diagnosis with biomarkers and early therapeutic intervention (p. 2307, paragraph bridging columns 1 and 2; p. 2308, column 1, second full paragraph).  Krawczeski et al. teach that the biomarker predictive value is good at 12 and 24 h post-insult (p. 2306).  Based on these teachings, one of skill in the art would have found obvious to initiate treatment at about claims 51 and 52) to achieve the predictable result of treating ischemic/reperfusion AKI in subjects in need of treatment (claim 58).  One of skill in the art would have also found obvious to assess therapy by measuring blood creatinine levels after the single retrograde hydrodynamic administration and, since the prior art teaches that reversing or preventing vascular obstruction restores renal perfusion and function, one of skill in the art would have reasonably expected these levels to be within the normal range after treatment (claims 45, 59, and 60).
Thus, the claimed invention was prima facie obvious at the time it was made.

Response to Arguments
9.	New matter
	The arguments have been considered but not found persuasive.  While the specification provides support for administration between 1 and 24 h post-injury, the recitation “at least 1 hour” encompasses times longer than 24 h which are not supported by the specification. 

35 U.S.C. 103(a)
The arguments and the statements in the 132 Declaration addressing the references individually are not found persuasive.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Sutton teaches that diminishing RBCs trapping improves kidney morphology and function.  Mason teaches that RBC aggregates could be dispersed by suddenly increasing intravascular pressure.  Maruyama teaches that a single hydrodynamic administration of fluid into the occluded left renal vein increases the intravascular pressure.  Raininko teaches that isotonic saline could be used to disperse RBC aggregates.  Based on these combined teachings, one of skill in the art would have reasonably predicted that a single retrograde hydrodynamic administration of isotonic saline would result in therapy via the removal of the trapped cells.   
The 132 Declaration filed on 10/25/2021 does not provide any evidence to the contrary.  The 132 Declaration states that no effective AKI treatments have been found and that successfully treating AKI is complex and unpredictable.  However, these are just statements with no evidence of unpredictability.  The teachings in the prior art indicate that a single retrograde hydrodynamic administration of isotonic saline would predictably remove the trapped RBCs and treat AKI.   

The 132 Declaration states that the examiner ignored Sutton’s teaching relating to the medical complexities and unpredictability in treating AKI.
However, Sutton teaches that it is the reduction in the renal blood flow caused by the trapping RBC and leukocyte which leads to the endothelial dysfunction and alteration of the endothelial permeability barrier.  Sutton teaches that endothelial dysfunction plays a vital role in the ensuing congestion, edema, diminished blood flow, 
For the same reasons, the argument that one of skill in the art would not ignore Sutton’s teaching that AKI activates the coagulation pathway is not found persuasive.  

The 132 Declaration states that Sutton would direct one of skill in the art to therapies based on pharmaceutical agents and DNA.  
However, as stated above, the combined teachings of Sutton and Mason suggest therapy by removing the trapped cells.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981);



The 132 Declaration states that it is not predicable that retrograde injection in the renal vein would reach the renal peritubular capillaries of an injured kidney.  
This is not found persuasive because is just a statement not supported by any evidence.  Maruyama teaches that retrograde injection in the renal vein reaches the peritubular capillaries and increases the intravascular pressure.  One of skill in the art would have reasonably expected the same to be true for the injured kidney.  There is no evidence to the contrary of record.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.